United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: Bhatia et al.			:
Application No. 16/007,555			:		Decision on Petition
Filing Date: June 13, 2018			:				
Attorney Docket No. JHN-5065-465		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed April 20, 2022, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On August 23, 2021, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

A reply was filed on November 24, 2021.  The reply includes an amendment, payment for an extension of time, and the fee for a request for continued examination (“RCE”) under 37 C.F.R. § 1.17(e) (“RCE Fee”).  The amendment states, “A Request for Continued Examination (RCE) is being filed with this amendment.”  The RCE Fee was submitted with a fee description of “RCE - 1ST REQUEST.”

The Office issued an Advisory Action on December 15, 2021.  

The Office issued a Notice of Abandonment on April 15, 2022.

The petition was filed on April 20, 2022.  The petition asserts a RCE was filed on November 24, 2021, and requests withdrawal of the holding of abandonment.

Pursuant to 37 C.F.R. § 1.114(a), the Office will treat the filing of the RCE Fee and a submission as a RCE.  Specifically, 37 C.F.R. § 114(a) states, 

If prosecution in an application is closed, an applicant may request continued examination of the application by filing a submission and the fee set forth in § 1.17(e).

Pursuant to 37 C.F.R. § 114(d), the Office will withdraw the finality of an Office action upon the filing of the RCE Fee and a submission.  Specifically, 37 C.F.R. § 1.114(d) states,

If an applicant timely files a submission and fee set forth in § 1.17(e), the Office will withdraw the finality of any Office action and the submission will be entered and considered. 

In this case, the Office should have taken the following actions in response to the reply filed November, 24, 2021:

(1)	The Office should have treated the reply, at least in part, as a RCE; and
(2)	The Office should have withdrawn the finality of the Office action and considered the reply.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 3642 will be informed of the instant decision and the application will be further examined in due course.  As discussed in this decision, the reply filed 
November 24, 2021, will be treated in part as a RCE.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions